NO. 07-01-0469-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                     MAY 7, 2002

                        ______________________________


                         FLYNN W. STEWART, APPELLANT

                                          V.

           LINDA LINER, LAST SURVIVING INDEPENDENT EXECUTRIX
               OF THE ESTATE OF LENA STEPHENS, APPELLEE


                      _________________________________

      FROM THE COUNTY COURT AT LAW NO. ONE OF LUBBOCK COUNTY;

            NO. 2000-589,066; HONORABLE PAULA LANEHART, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Pending before this Court is Flynn W. Stewart’s “Notice of Abandonment of Appeal”

by which he expresses that he no longer desires to pursue his appeal. Stewart indicates

that the parties have settled all controversies between them. We grant the motion and

dismiss the appeal.
      Without passing on the merits of the case, the motion is granted and the appeal is

hereby dismissed. Tex. R. App. P. 42.1(a)(2). Having dismissed the appeal at Stewart’s

request, no motion for rehearing will be entertained and our mandate will issue forthwith.


                                         Don H. Reavis
                                           Justice

Do not publish.




                                            2